Citation Nr: 0834570	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for service-connected osteoarthritis of the lumbar 
spine.

2.  Entitlement to a disability rating greater than 30 
percent for service-connected residual fracture of the left 
humerus.

3.  Entitlement to a disability rating greater than 20 
percent for service-connected varicose veins of the right 
lower extremity.

4.  Entitlement to a disability rating greater than 20 
percent for service-connected varicose veins of the left 
lower extremity.

5.  Entitlement to a disability rating greater than 20 
percent for service-connected bilateral hearing loss.

6.  Entitlement to a disability rating greater than 10 
percent for service-connected hypertension.

7.  Entitlement to a disability rating greater than 10 
percent for service-connected tinnitus.

8.  Entitlement to a compensable disability rating for 
service-connected scar of the right foot.

9.  Entitlement to a compensable disability rating for 
service-connected appendectomy scar.

10.  Entitlement to special monthly pension, based on a need 
for the regular aid and attendance of another person, or 
being housebound.

11.  Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1950 to August 
1975, including decorated combat service, and his awards 
include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Juan, Puerto Rico, denied the veteran's 
claims.

In July 2005, the RO increased the rating of his residual 
fracture of the left humerus to 30 percent; his bilateral 
hearing loss to 20 percent; and granted separate 20 percent 
disability ratings for varicose veins of his lower 
extremities.  

The issues of an increased disability rating for varicose 
veins of the right and left lower extremities, hypertension, 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The osteoarthritis of the lumbar spine, is not manifested 
by unfavorable ankylosis of the entire thoracolumbar spine or 
by intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.

2.  The veteran's low back disability has been productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

3.  The veteran's low back disability has been productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

4.  Residual of a fracture of the left (minor) humerus are 
manifested by limitation of motion of forward flexion to 40 
degrees, painful from 10 to 40 degrees; shoulder abduction to 
50 degrees, painful from zero to 50 degrees, with functional 
loss due to pain of 40 degrees; rotation to zero degrees due 
to excruciating pain; and evidence of weakness, fatigue and 
lack of endurance.

5.  VA audio examination conducted in June 2005 revealed a 
Level V hearing impairment in the left ear and a Level VI 
hearing impairment in the right ear.

6.  The 10 percent disability rating currently in effect is 
the maximum schedular rating for tinnitus, whether it is 
perceived in one ear or each ear.

7.  The veteran's scar of the right foot is 2.5 centimeters 
by 0.3 centimeters, and is stable, and not tender or painful.

8.  The veteran's appendectomy scar is not observed as a 
result of overlying tinea corporis.

9.  The impairment resulting from the veteran's service-
connected disabilities is not such that he requires the care 
or assistance of another on a regular basis.

10.  The veteran does not have a single service-connected 
disability rated at 100 percent, nor is he permanently 
housebound by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for osteoarthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 
(2007).

2.  The criteria for a separate 10 percent evaluation for 
right-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2007).

3.  The criteria for a separate 10 percent evaluation for 
left-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2007).

4.  The criteria for a disability rating in excess of 30 
percent for residual fracture of the left humerus are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2007).

5.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII, Diagnostic Code 6100 (2007).

6.  There is no legal basis for the assignment of a 
disability rating higher than 10 percent for tinnitus.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).

7.  The criteria for a compensable disability rating for a 
scar of the right foot have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2007).

8.  The criteria for a compensable disability rating for an 
appendectomy scar have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).

9.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or being housebound 
due to a service-connected disability have not been met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2004 and July 2005, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, in the present 
appeal, because an increased disability ratings are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  Additionally, the appeal was readjudicated by way of 
the July 2005 Statement of the Case.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the notice letters cited above.  Specifically, the June 
2004 notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issues were thereafter readjudicated by way of the 
July 2005 Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2007).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Finally, as there is medical evidence shows that the veteran 
has degenerative disc disease of the lumbar spine, and this 
condition has not been disassociated from the service-
connected disability, the Board is required to resolve all 
doubt in his favor and consider his disc pathology in 
evaluating his condition, as the RO has.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102.  As such, 
the criteria for rating disc disease or intervertebral disc 
syndrome must be considered.  

Osteoarthritis of the lumbar spine

The veteran's osteoarthrisits of the lumbar spine has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, which sets out the criteria for rating 
degenerative arthritis of the spine (see also Diagnostic Code 
5003).  Under this diagnostic code provision, unless there is 
intervertebral disc syndrome, the disability is to be rated  
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, unfavorable ankylosis of the entire 
spine warrants a 100 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2007).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also 38 
C.F.R. § 4.71, Plate V).  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved. 
Diagnostic Code 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating 
episodes where the maximum 60 percent disability rating may 
be assigned for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007). 

A VA spine examination report dated in February 2004 shows 
that the veteran reported constant moderate to severe low 
back pain with radiation to all the spine associated with 
swelling of the right leg and varicosities.  There was no 
history of fecal or urinary incontinence.  Precipitating 
factors included doing yard chores and standing for 15, 20, 
or 60 minutes.  Alleviating factors included medication and 
rest for one hour.  During the preceding year, he indicated 
that on three months straight, he had acute flare-ups of pain 
which functionally impaired him.  The veteran could walk 15 
minutes without a cane, and would use a lumbosacral orthosis 
for temporary pain control.  He added that he had two or 
three falls due to low back pain, but that there were no 
doctors visits to document the falls.  There was no history 
of back surgeries.  Physical examination revealed that range 
of motion of the thoracolumbar spine was 30 degrees of 
forward flexion; 20 degrees of extension; 20 degrees of right 
and left lateral flexion; and 20 degrees of rotation; all 
with painful motion.  There was objective evidence of painful 
motion on all movements on the thoracolumbar spine.  There 
was palpable lumbar spasm.  There was no weakness of the 
legs, with muscle strength graded at 5/5.  There was 
tenderness to palpation of the thoracolumbar area.  He had 
reversed lordosis, but no abnormal kyphosis or scoliosis.  
There was no ankylosis or postural abnormalities of the back.  
Neurological evaluation revealed diminished pinprick and 
smooth sensation on both L4-L5 dermatomes of the leg.  There 
was no muscle atrophy of the lower extremities and muscle 
strength was normal at 5/5.  There were no vertebral 
fractures or non-organic physical signs.  The examiner added 
that the veteran had not been given a medical certificate for 
strict bed rest by a physician.  The diagnosis was 
osteoarthritis of the lumbar spine.

A private computed tomography (CT) examination of the lumbar 
spine from G. L. Belen, M.D., dated in March 2004 shows that 
the veteran had diffuse circumferential bulging of the L2-L3 
disc with associated hypertrophy of ligamentum flavum and 
moderate stenosis of the central spinal canal.  There was 
central focal soft tissue density at the L2-L3 disc which 
would indicate a focal disc protrusion or small prolapsed 
disc herniation.  There was diffuse bulging of the L4-L5 disc 
with hypertrophy of the ligamentum flavum, hypertrophy of the 
facet joints which was causing mild to moderate stenosis of 
the central spinal canal.  There were spondylitic 
degenerative changes of the lumbar spine with marginal 
osteophytes.  There was degenerative disc disease involving 
the L2-L3, L4-L5, and L5-S1 discs; and bone windows 
demonstrated no acute fractures or bone destructive tumors.

A VA spine examination report dated in May 2005 shows that 
the veteran reported pain at the paravertebral muscles at the 
lumbosacral area, usually affecting him two to three hours 
daily, mainly in the morning.  He described the pain as a 
shock-like sensation, usually having an intensity of 5/10.  
Flare-ups were said to occur once or twice weekly, with an 
intensity of 9/10, lasting for two to three hours.  Symptoms 
would be alleviated with medication.  He denied any 
additional limitation of motion or impairment during flare-
ups.  There were no associated features such as weight loss, 
fevers, malaise, dizziness, visual disturbances, numbness, 
weakness, bladder complaints, bowel complaints, or erectile 
dysfunction.  The veteran walked with a one-point cane for 
ambulation, but did not use a lumbosacral orthosis.  He 
denied a history of falls or of being unsteady.  Physical 
examination revealed that range of motion of the 
thoracolumbar spine from zero to 50 degrees of forward 
flexion, painful from 20 to 50 degrees, with a functional 
loss due to pain of 40 degrees. Extension was from zero to 20 
degrees, painful from 10 to 20 degrees, with  functional loss 
of 10 degrees due to pain.  Left and right lateral flexion 
was from zero to 20 degrees, painful from zero to 20 degrees, 
with a functional loss of 10 degrees due to pain.  Right 
lateral flexion was from zero to 20 degrees, painful from 
zero to 20 degrees, with a functional loss of 10 degrees due 
to pain.  Inspection of the thoracolumbar spine did not show 
any evidence of scoliosis, reversed lordosis, abnormal 
kyphosis, or ankylosis.  Neurological evaluation revealed 
decreased sensory examination pinprick to both lower 
extremities, but there was not any specific dermatomes 
observed.  There was no atrophy of the lower extremities, and 
tone and strength were normal at 5/5.  There were no 
vertebral fractures or non-organic physical signs.  The 
diagnosis was lumbar spine spondylosis and lumbar myositis.

In considering the rating criteria, set forth above, in order 
for the veteran to receive the next higher 50 percent 
disability rating pursuant to Diagnostic Code 5242, there 
must be evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Both the VA spine examinations 
conducted in February 2004 and May 2005 specifically set 
forth that there was no evidence of ankylosis.  Additionally, 
the March 2004 CT examination of the lumbar spine from Dr. 
Belen also failed to establish the presence of ankylosis of 
the thoracolumbar spine.  Therefore, a disability rating 
higher than the currently assigned 40 percent does not apply 
under the general rating formula for spine disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

Additionally, in order to receive the next higher 60 percent 
rating for intervertebral disc syndrome, the evidence must 
show incapacitating episodes having a total duration of at 
least six weeks during the preceding 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2007).  As noted above, the 
medical evidence of record has shown that the veteran has 
constant low back pain which has ranged from a 5 to a 9 on a 
scale of 10, but which has been alleviated with pain 
medication and rest for one hour.  The VA examiner in 
February 2004 specifically set forth that the veteran had not 
been given a medical certificate for strict bed rest by a 
physician.  As such, there is no evidence of record that the 
veteran had experienced incapacitating episodes having a 
total duration of at least six weeks during the preceding 12 
months.  As such, a disability rating higher than the 
currently assigned 40 percent for intervertebral disc 
syndrome, also, would not be appropriate.  Id.

The Board notes that the schedule provides for a separate 
evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The 
medical evidence of record has shown that there were no 
associated features such as weight loss, fevers, malaise, 
dizziness, visual disturbances, numbness, weakness, bladder 
complaints, bowel complaints, or erectile dysfunction.  As 
such, there is no other provision under which an additional 
separate disability rating may be assigned for his 
disability.  Id.

The Board notes, however, that the medical evidence has 
consistently shown throughout the course of this appeal that 
that the veteran has bilateral numbness in his lower 
extremities due to his low back disc disease.  Under 
Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 
percent evaluation requires moderate incomplete paralysis of 
the sciatic nerve; a 40 percent evaluation requires 
moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  In light of the 
medical evidence that consistently shows that he has 
bilateral numbness in his lower extremities due to disc 
disease, the Board finds that the evidence supports the 
veteran's entitlement to a separate 10 percent evaluations, 
and no more, under Diagnostic Code 8520, for disability 
comparable to mild incomplete paralysis of the sciatic nerve 
of his right and left lower extremities.

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath, 1 Vet. 
App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate evaluation.  The preponderance of the 
evidence is against a disability rating higher than 40 
percent for the veteran's osteoarthritis of the lumbar spine.  
Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).


Residual fracture of the left humerus

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 to 5203.  For rating purposes, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69 (2007).  Here, as the medical evidence shows that the 
veteran is right-hand dominant, his left shoulder is his 
minor shoulder for rating purposes. 

The veteran's residual fracture of the left humerus has been 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, which sets out the criteria for rating 
limitation of motion of the arm.  Under Diagnostic Code 5201, 
the maximum 30 percent disability rating is warranted when 
there is limitation of motion to 25 degrees from the side of 
the minor arm.  

Under the provisions of Diagnostic Code 5200, where there is 
ankylosis of the scapulohumeral articulation of the minor 
upper extremity, the maximum 40 percent disability rating is 
warranted where there is unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when abduction is limited to 25 
degrees from the side.  

Under the provisions of Diagnostic Code 5202, a 40 percent 
disability rating is warranted for fibrous union of the 
humerus of the minor upper extremity.  A 50 percent 
disability rating requires nonunion of the humerus (a false 
flail joint). The maximum rating for the minor upper 
extremity of 70 percent requires loss of the head of the 
humerus (flail shoulder).  

Pursuant to Diagnostic Code 5203, for impairment of the 
clavicle or scapula in the major or minor arm, a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  

A private radiology report from J. A. Torres, M.D., dated in 
June 2004, shows that there was evidence of diffuse 
osteopenia of the left shoulder.  The glenohumeral, 
subacromial, and acromioclavicular spaces appeared normally 
preserved.  There was no bony pathology, focal destructive 
bone lesions, or peritendinous calcifications seen.

A private magnetic resonance imaging (MRI) study of the left 
shoulder from E. T. Reyes, neuroradiologist, dated in 
November 2004, shows that the veteran was given an impression 
of torn rotator cuff; chronic tendinitis of the long tendon 
of the biceps; osteoarthritic changes of the 
acromioclavicular joint with shoulder impingement; and 
contusion and avascular necrosis of the greater humeral 
trochanter.

An undated private medical record received by the RO in 
December 2004 from E. A. Michelen, M.D., shows that the 
veteran was said to have a history of a fracture in the left 
arm and elbow.  The functional capacity of his left arm was 
said to have diminished and the pain worsened with limitation 
of motion of the shoulder.  The November 2004 MRI study from 
Dr. Reyes was referenced.

A VA joints examination report dated in May 2005 shows that 
the veteran, said to be right handed, reported chronic daily 
left shoulder pain, which he described as excruciating in 
nature with a usual intensity of 7/10.  The pain was 
accompanied by stiffness, fatigability, and lack of endurance 
to perform overhead activities.  There was mild relief with 
medication.  He described flare-ups as occurring once or 
twice per week, with a severity of 9/10, with a duration of 
three to six hours.  Precipitating factors included cloudy or 
rainy days, as well as overhead activities.  Range of motion 
of the left shoulder was measured to be forward flexion from 
zero to 40 degrees, painful from 10 to 40 degrees; and 
shoulder abduction from zero to 50 degrees, painful from zero 
to 50 degrees, with functional loss due to pain of 40 
degrees.   External and internal rotation were zero due to 
excruciating pain and an inability to performed abduction.  
There was a functional loss in external and internal rotation 
of 90 degrees.  There was tenderness upon palpation at the 
left subacromial area, as well as the acromioclavicular 
joint.  There was also evidence of weakness, fatigue, and 
lack of endurance.  There was a positive arm drop test 
observed in the left shoulder.  There was no ankylosis.  
There were no constitutional signs of inflammatory arthritis 
observed.  The diagnosis was status post fracture of the left 
humerus with residual impingement syndrome of the shoulder 
and rotator cuff tear.  The veteran was said to be limited by 
pain in the left shoulder articulation.

The veteran is already in receipt of the maximum 30 percent 
disability rating available for the minor shoulder and arm 
under Diagnostic Code 5201, therefore, the Board will 
consider the veteran's disability under alternate diagnostic 
code provisions in a effort to possibly obtain a higher 
disability rating.

The May 2005 VA joints examination report specifically set 
forth that there was no ankylosis of the left shoulder, so 
rating of the veteran's shoulder disorder under Diagnostic 
Code 5200 would not be appropriate.

The evidence also does not support a rating in excess of 30 
percent under Diagnostic Code 5202.  As stated before, the 
next higher rating of 40 percent under Diagnostic Code 5202 
is available only upon evidence of fibrous union of the 
humerus of the major upper extremity.  A 50 percent 
disability rating requires nonunion of the humerus (a false, 
flail joint); and the highest disability rating of 70 percent 
requires loss of the head of the humerus (flail shoulder).  
Although medical records (including MRI testing done in 
November 2004) reflect evidence of impingement in the left 
shoulder, the record contains no evidence of any fibrous 
union, nonunion, or loss of the humerus head.  Based on the 
medical evidence of record, a higher disability rating under 
Diagnostic Code 5202 would not be warranted.

The highest possible disability rating under Diagnostic Code 
5203 is 20 percent. Since the veteran is already rated at 30 
percent, evaluation under this diagnostic code provision is 
also not warranted. 

The Board has also considered an increased disability rating 
for functional impairment due to pain; however, the veteran 
is already receiving a disability rating based on 
symptomatology that includes limitation of motion and 
functional loss due to pain on motion.  Additionally, 
regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation. See VAOPGCPREC 36-97 
(holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because the veteran is 
receiving the maximum schedular evaluation under Diagnostic 
Code 5201, an increased disability rating based on functional 
loss is not available.  As such, a higher disability rating 
based on functional loss due to pain pursuant to 38 C.F.R. §§ 
4.40 and 4.45 is not warranted.

The Board has considered the veteran's assertions that his 
left shoulder disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability. See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

After reviewing all pertinent provisions, however, the Board 
can find no basis on which to assign a higher or separate 
evaluation.  The preponderance of the evidence is against a 
disability rating higher than 30 percent for the veteran's 
residual fracture of the left humerus.  Based upon the 
guidance of the Court in Hart, the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Bilateral hearing loss

In evaluating hearing loss, disability ratings are derived 
from mechanical application of the rating schedule to numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Disability ratings of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2007).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e) (2007).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

A VA audio examination report dated in June 2005 shows that 
the veteran reported hearing loss ever since service.  He 
described having difficulty following either one-to-one or 
group conversation, and listening to the television.  
Physical examination revealed that pure tone thresholds in 
the right ear at 1000, 2000, 3000, and 4000 Hertz were 35, 
75, 75, and 85 decibels, respectively.  Pure tone average of 
the right ear was 68 decibels.  Speech recognition was 72 
percent.  Pure tone thresholds in the left ear at 1000, 2000, 
3000, and 4000 Hertz were 30, 50, 60, and 75 decibels, 
respectively.  Pure tone average of the left ear was 55 
decibels.  Speech recognition was 74 percent.  The examiner 
concluded that the veteran had mild to severe sensorineural 
hearing loss in each ear.

Under Table VI of the regulations, the veteran's hearing 
level in the left ear was V and his hearing level in the 
right ear was VI.  Under Table VII of the regulations, such a 
combination of hearing impairment warrants a 20 percent 
disability rating. 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2007).

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher disability rating 
for the veteran's bilateral hearing loss than the 20 percent 
which has already been assigned.

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairment.  However, a greater disability rating is 
not warranted under Table VIa as the veteran's pure tone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) in 
either ear.  Additionally, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 dB or less at 
1000 Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz, a higher disability rating pursuant to section 4.86(b) 
is also not warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2007).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  To put it simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Because of the mandatory 
application of such criteria, no reasonable doubt exists in 
this matter such that the benefit of the doubt may be applied 
in favor of the veteran.  Gilbert, 1 Vet. App. at 56.

Tinnitus

The veteran has been granted service connection for tinnitus 
and assigned a 10 percent disability rating under Diagnostic 
Code 6260.  He asserts that the symptoms associated with his 
bilateral tinnitus are greater than reflected by the assigned 
10 percent disability rating.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
disability rating for tinnitus, whether perceived as 
unilateral or bilateral.  As such, a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived in one ear or each ear.

In light of the foregoing, the Board concludes that 
Diagnostic Code 6260 precludes a schedular disability rating 
higher than 10 percent for tinnitus.  As the service- 
connected tinnitus has been assigned the maximum schedular 
rating available for tinnitus by regulation and Diagnostic 
Code 6260, which has been upheld by the Federal Circuit, 
there is no legal basis upon which to award an increased 
disability rating or a separate 10 percent disability rating 
whether or not tinnitus is perceived in one ear or each ear.  
As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

Scar of the right foot and appendectomy scar

The veteran's service-connected scar of the right foot and 
appendectomy scar have been rated under the criteria set 
forth in Diagnostic Code 7805.  Under this diagnostic code 
provision, scars are to be rated on limitation of motion of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).

A VA scars examination report dated in May 2005 shows that 
the veteran had a history of a scar to the right foot 
following surgery in 1969 and a scar in the right lower 
quadrant, related to an appendectomy in 1954.  The veteran 
reported no current symptoms associated with either scar.  
Physical examination revealed a scar in the dorso-medial 
aspect of right foot measuring 2.5 centimeters long and 0.3 
centimeters in its widest area.  No scar was observed in the 
abdomen as the veteran had a superimposing area of elevated 
tinea corporis which was said could have been covering what 
was once the scar.  The appendectomy scar, therefore, could 
not be evaluated.  As to the scar of the right foot, there 
was no pain in scar area and no evidence of adherence to 
underline tissue.  The scar was regular, not atrophic, not 
shiny, and not scaly.  It was only mildly depressed in the 
center.  The scar was superficial, with no evidence of 
underlying soft tissue loss or damage.  There was no 
associated inflammation, edema or keloid formation.  The scar 
was hypopigmented.  There was no area of induration or 
inflexibility of the skin.  There was no limitation of any 
kind related to the scar.  The diagnosis was scar in the 
right foot related to surgery in 1969 and scar in the right 
lower quadrant related to appendectomy.

Based on a review of the evidence of record, the Board 
concludes that the current noncompensable disability rating 
for each scar is appropriate.  The competent medical evidence 
of record shows no observable or reported symptoms associated 
with the appendectomy scar.  The veteran's right foot scar is 
not painful, and there is no evidence of reduced range of 
motion as a result of the scar.  Accordingly, a compensable 
disability rating is not warranted pursuant to Diagnostic 
Code 7805.

The potential application of alternate diagnostic code 
provisions has also been considered in an effort to award the 
veteran a greater disability rating for the veteran's scars.  
As the scars do not affect the head, face, or neck, rating 
pursuant to Diagnostic Code 7800, which provides the rating 
criteria for disfigurement of the head, face, and neck, would 
not be appropriate.  

Pursuant to Diagnostic Code 7801, scars that are in areas 
other than the head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent disability rating 
where the area exceeds six square inches (39 square 
centimeters).  As the May 2005 VA scar examination report 
shows, the veteran's scar of the right foot measures an area 
2.5 centimeters long and 0.3 centimeters wide.  This clearly 
does not meet the requirement of 39 square centimeters.  As 
such, a compensable disability rating is not warranted 
pursuant to Diagnostic Code 7801.

Pursuant to Diagnostic Code 7802, scars that are in areas 
other than the head, face, or neck, that are superficial and 
that do not cause limitation of motion, warrant a 10 percent 
disability rating where the area exceeds 144 square inches 
(929 square centimeters).  As noted,  the veteran's scar of 
the right foot measures an area 2.5 centimeters long and 0.3 
centimeters wide, thus does not meet the requirement of 929 
square centimeters.  As such, a compensable disability rating 
is not warranted pursuant to Diagnostic Code 7802.

Additionally, the competent medical evidence of record does 
not show that the veteran's right foot scar is either 
unstable or painful on examination, thus, a compensable 
disability rating pursuant to Diagnostic Codes 7803 and 7804, 
respectively, would not be appropriate.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2007).

The Board has considered the veteran's assertions that his 
scars warrants a higher disability rating.  While he is 
competent to report that his symptoms are worse, the training 
and experience of medical personnel makes the VA and private 
physicians' findings more probative as to the extent of the 
disability.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 
Vet. App. at 495.

After reviewing all pertinent provisions, however, the Board 
can find no basis to assign a higher disability rating.  The 
preponderance of the evidence is against a compensable 
disability rating for either a scar of the right foot or an 
appendectomy scar.  Based upon the guidance of the Court in 
Hart, the Board has considered whether a staged rating is 
appropriate.  Here, however, his symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Special monthly compensation

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance and for being housebound.  

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.350(b)(3) (2007).  The 
following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2007).  A finding that the veteran is 
"bedridden" will provide a proper basis for the 
determination.  Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform are considered in connection with the veteran's 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The veteran is service connected for osteoarthritis of the 
lumbar spine rated as 40 percent disabling; residual fracture 
of the left humerus, rated as 30 percent disabling; varicose 
veins of the bilateral lower extremities, each rated as 20 
percent disabling; bilateral hearing loss, rated as 20 
percent disabling; hypertension, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and scar 
of the right foot and an appendectomy scar, each rated as 
noncompensable.  The combined disability rating is 80 
percent.  The question is whether his service-connected 
disabilities render him so helpless as to be in need of the 
regular aid and attendance of another person, as opposed to 
any non-service-connected conditions.

A VA aid and attendance or housebound examination report 
dated in June 2004 shows that the veteran indicated that he 
needed the special monthly compensation due to his 
osteoarthritis of the lumbar spine, fracture of left humerus, 
high blood pressure, varicose veins, tinnitus, hearing loss, 
appendectomy scar, and scar in the right foot.  The examiner 
indicated that the veteran arrived at the examination in a  
private car accompanied by his wife, as he required company 
to travel.  The veteran was said not to be hospitalized, 
bedridden, or wheelchair ridden.  He had refraction error 
corrected with eyeglasses.  There were cataracts in both the 
eyes, and glaucomas which were treated with lasers.  He was 
said to be competent to manage his benefit payment but helped 
by his wife.  He was independent to his living needs 
requirements.  On a typical day, the veteran was said to 
watch television, read newspapers, and help his wife go to 
supermarket with his grandchild.  Physical examination 
revealed that he was alert, oriented, coherent, with an erect 
posture and that he walked using a cane.  He was said to 
ambulate alone with satisfactory locomotion.  He was able to 
walk without assistance of another person.  There was no 
mechanical aid used.  He could leave the home at any time.

The Board finds that the veteran does not meet the criteria 
for special monthly compensation based on the need for 
regular aid and attendance.  The competent medical evidence 
does not show that his service-connected disabilities 
resulted in the need of the regular aid and attendance of 
another person.  In fact, as indicated by the VA examiner in 
June 2004, the veteran was not hospitalized, bedridden, or 
wheelchair ridden; was independent to his daily living needs; 
was able to walk without assistance of another person; and 
could leave the home at any time.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly compensation by reason of being in need of 
aid and attendance as his service-connected disabilities did 
not render him so helpless as to be in need of the regular 
aid and attendance of another person, as opposed to his 
multiple non-service-connected conditions.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2007).

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.351(d).

Regarding the criteria necessary for housebound status, the 
veteran does not have a single, permanent service-connected 
disability rated 100 percent disabling; therefore, he does 
not meet the legal criteria for payment of compensation at 
the housebound rate under that criterion.  See Sabonis, 6 
Vet. App. at 430.  

Furthermore, as detailed above, the competent medical 
evidence does not show that his service-connected 
disabilities resulted in his being housebound.  As noted, the 
medical evidence of record reveals that the veteran was not 
hospitalized, bedridden, or wheelchair ridden; was 
independent to his daily living needs; was able to walk 
without assistance of another person; and could leave the 
home at any time.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  38 
U.S.C.A. § 5107 (West 1991); Gilbert, 1 Vet. App. at 49.  The 
Board finds that there is a fair preponderance of the 
evidence against the claim, as set forth above, and, 
therefore, reasonable doubt is not for application. 


ORDER

A disability rating greater than 40 percent for service-
connected osteoarthritis of the lumbar spine is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.

A disability rating greater than 30 percent for service-
connected residual fracture of the left humerus is denied.

A disability rating greater than 20 percent for service-
connected bilateral hearing loss is denied.

A disability rating greater than 10 percent for service-
connected tinnitus is denied.

A compensable disability rating for service-connected scar of 
the right foot is denied.

A compensable disability rating for service-connected 
appendectomy scar is denied.

Special monthly pension, based on a need for the regular aid 
and attendance of another person, or being housebound, is 
denied.


REMAND

In a letter dated in June 2004, the veteran indicated that he 
had been receiving treatment from a Doctor Banch, a 
cardiologist at the Centro Cardiovascular of Rio Piedras, 
Puerto Rico.  A letter from a H. L. Banchs Pieretti, M.D., 
dated in June 2004, shows that the veteran was said to be a 
patient for various cardiovascular disorders.  Potentially 
relevant records have not been obtained by the RO.  Specific 
outpatient treatment records of the veteran from Dr. Pieretti 
have not been associated with the veteran's claims file.  
These records must be obtained as VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2007).

As it has been approximately three years since the veteran's 
last cardiology examination, and as the issues as set forth 
above are being remanded by the Board herein, the Board finds 
that a thorough and contemporaneous VA examination is 
necessary to determine the nature and current severity of his 
hypertension and varicose veins of each lower extremity can 
be ascertained.  The examiner shall also be requested to 
ascertain whether one or more of his service-connected 
disabilities have made the veteran incapable of sustaining 
regular substantially gainful employment.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain from the veteran specific 
information as to treatment associated 
with care given by H. L. Banchs Pieretti, 
M.D., to include dates of treatment and 
any appropriate authorization and consent 
form.  All identified records should be 
obtained and associated with the veteran's 
claims file.

2.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
cardiovascular examination so as to 
ascertain the current nature and extent of 
his service-connected hypertension and 
bilateral varicose veins.  The claims 
folder and a copy of this Remand must be 
made available to and be reviewed by the 
examiner in conjunction with conducting 
the examination.  The examination report 
must be annotated that the claims file was 
in fact reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

As to the veteran's service-connected 
varicose veins, following a review of the 
record and interview and evaluation of the 
veteran, the examiner is to indicate which 
of the following paragraphs (a), (b), (c), 
or (d), best describes the symptomatology 
of the varicose veins of each leg:

(a) Massive board-like edema with constant 
pain at rest;

(b) Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, 
and persistent ulceration;

(c) Persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration; or

(d) Persistent edema, incompletely 
relieved by elevation of extremity, with 
or without beginning stasis pigmentation 
or eczema.

As to the veteran's service-connected 
hypertension, the VA examiner should 
schedule blood pressure readings to be 
taken two or more times on each of at 
least three different days as warranted 
for an adequate medical opinion, and 
should discuss whether there is evidence 
of any distinct periods of identifiable 
degrees of disability (i.e. diastolic 
pressure predominantly 110, 120, 130, or 
more, or systolic pressure predominantly 
200 or more).

Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth in a legible 
report.  

3.  Then readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


